         Case 1:21-mj-00062-ZMF Document 1-1 Filed 01/15/21 Page 1 of 6




                                   STATEMENT OF FACTS

        Your affiant, Amie C. Stemen, Special Agent with the Federal Bureau of Investigation
(“FBI”), is one of the agents assigned to an ongoing investigation of riots and civil disorder that
occurred on January 6, 2021 in and around the United States Capitol grounds by the FBI, United
States Capitol Police (“USCP), Metropolitan Police Department (“MPD”) and other law
enforcement agencies. I have been a Special Agent with the FBI since May 2011. I am presently
assigned to the Washington Field Office’s International Corruption Squad. Since I became
involved in this investigation on January 6, 2021, I have reviewed public tips, publicly available
photos and video, and relevant documents, among other things. As a special agent with the FBI, I
am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
         Case 1:21-mj-00062-ZMF Document 1-1 Filed 01/15/21 Page 2 of 6




President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 05, 2021, a Facebook user Brian MILLER (“MILLER”) tagged Jennifer Leigh
RYAN’s (“RYAN”), a.k.a. Jenna Ryan’s, Facebook account, in a series of photographs from US
Trinity Aviation in Denton, TX. According to open source information, the caption on the
photographs noted, “We’re so excited! DC bound to #StopTheSteal ”. RYAN is the female circled
in red in the photographs below.




        After MILLER’s post, on January 5, 2021, RYAN posted multiple videos on her Facebook
account that appear to be taken on board a small private aircraft, on which she was traveling with
others to Washington D.C.

     Law enforcement agents retrieved a driver’s license photograph of RYAN, a resident of
TEXAS, and confirmed RYAN bore a resemblance to the pictures above.

       On January 6, 2021, RYAN posted a video on her Facebook account that depicts her in a
bathroom mirror stating, "We're gonna go down and storm the capitol. They’re down there right
now and that's why we came and so that's what we are going to do. So wish me luck.”
Subsequently, on January 6, 2021, RYAN posted a 21-minute Facebook Live video on her
         Case 1:21-mj-00062-ZMF Document 1-1 Filed 01/15/21 Page 3 of 6




Facebook account, of her and a group walking towards the U.S. Capitol building. RYAN posted
photographs of herself at the U.S. Capitol building grounds to her social media accounts, including
Facebook and Twitter. Of particular note is an image RYAN posted of herself to her Twitter
account, which depicts RYAN in front of a broken window at the U.S. Capitol building, with the
caption “Window at The capital [sic]. And if the news doesn’t stop lying about us we’re going to
come after their studios next…”
         Case 1:21-mj-00062-ZMF Document 1-1 Filed 01/15/21 Page 4 of 6




          Open source searches also uncovered a now-deleted Facebook live video taken by RYAN
as she entered the Capitol building via the Rotunda entrance. The video was captured prior to
deletion and reposted to YouTube for public viewing. The video shows RYAN in a large crowd
attempting to walk through the entrance to the Capitol, which had visibly broken windows at the
time. At the beginning of the live video, RYAN is heard stating, “we are going to f---ing go in
here. Life or death, it doesn’t matter. Here we go,” as she approaches the top of the stairs in front
of the columns immediately in front of the doors on the West side of the U.S. Capitol building.
RYAN then turned on her rear facing camera--exposing her face-- and stated, “y’all know who to
hire for your realtor. Jenna Ryan for your realtor.” By minute 08:45 of the video, RYAN has made
it to the front door of the building, clearly desecrated, with broken glass windows shattered, and
security alarms sounding, as she yells “U-S-A! U-S-A!” and “here we are, in the name of Jesus!”
Once inside the building among the crowd, RYAN is heard joining a chant “Fight for freedom!
Fight for freedom!” and yelling, “this is our house!” At the end of the video, RYAN turns on her
rear-facing camera again, showing her face inside the building.

       Your affiant conducted an initial review of some of the surveillance footage captured on
January 6, 2021 from cameras inside the Capitol building. During my review, I identified multiple
images that depict RYAN entering the Capitol building through the Rotunda door and attempting
to walk through the crowds, consistent with their locations as captured in the other various videos
described above. In addition, I identified one image of RYAN holding up her cell phone inside
the Capitol building.
         Case 1:21-mj-00062-ZMF Document 1-1 Filed 01/15/21 Page 5 of 6




       In the hours immediately following the breach of the U.S. Capitol building, RYAN posted
on Twitter: “We just stormed the Capital. It was one of the best days of my life.”

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jennifer Leigh RYAN violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
         Case 1:21-mj-00062-ZMF Document 1-1 Filed 01/15/21 Page 6 of 6




        Your affiant submits there is also probable cause to believe that Jennifer Leigh RYAN
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                     _________________________________
                                                     SPECIAL AGENT AMIE C. STEMEN
                                                     FEDERAL BUREAU OF
                                                     INVESTIGATION



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 15th day of January 2021.
                                                                          Zia M. Faruqui
                                                                          2021.01.15
                                                                          10:14:12 -05'00'
                                                     ___________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE
